 Case: 4:17-cv-01543-AGF Doc. #: 34 Filed: 10/11/18 Page: 1 of 2 PageID #: 585



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI

OUR LADY’S INN, et al.,                               )
                                                      )
               Plaintiffs,                            )
                                                      )
vs.                                                   )       No. 4:17-cv-01543-AGF
                                                      )
CITY OF ST. LOUIS,                                    )
                                                      )
               Defendant.                             )

          PLAINTIFFS’ UNOPPOSED REQUEST FOR EXTENSION OF TIME
                TO FILE THEIR MOTION FOR ATTORNEY FEES

       Plaintiffs respectfully request an extension of time, from October 21, 2018 to November

13, 2018, in which to file their motion for attorney fees and costs under 42 U.S.C. 1988.

       In support thereof, Plaintiffs state that their counsel is unable, due to the press of other

business, to prepare the motion for attorney fees and costs by October 21, 2018, as set forth in

the Local Rules.

       Counsel for Plaintiffs has conferred with Defendant’s counsel, who states that he has no

objection to Plaintiffs’ request.

       WHEREFORE, Plaintiffs respectfully request they be granted until November 13, 2018

to file their motion for attorney fees and costs under 42 U.S.C. 1988.

                                              THOMAS MORE SOCIETY

                                         By: /s/ Sarah E. Pitlyk______________
                                             Sarah E. Pitlyk #60670MO
                                             Thomas Brejcha
                                             Peter Breen
                                             19 S. La Salle Street, Suite 603
                                             Chicago, IL 60603
                                             Phone: (312) 782-1680
                                             Facsimile: (312) 782-1887

                                              Attorneys for Plaintiffs
 Case: 4:17-cv-01543-AGF Doc. #: 34 Filed: 10/11/18 Page: 2 of 2 PageID #: 586




                                   Certificate of Service

       I hereby certify that on October 11, 2018, the foregoing was filed electronically with
the Clerk of the Court for the United States District Court for the Eastern District of
Missouri to be served by operation of the Court’s electronic filing system upon the
following registered CM/ECF participants:

       Robert M. Hibbs
       Nolan Sharkey
       Associate City Counselor
       City of St. Louis Law Department
       1915 Olive Street, Room 773
       St. Louis, MO 63103-1625

                                           /s/ Sarah E. Pitlyk




                                              2
